DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
In Figure 2, four of the reference numbers "125" are shown, where all four reference numbers 125 are pointing four different places.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "321" and "322" shown.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “132” has been used to designate both recording unit and timer.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "133" for a timer described in Paragraph [0023], line 6.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "132" and "133" have both been used to designate a timer.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0023], line 5 describes, "The recording unit 132 includes a timer 132" and line 6 describes, "a timer 133".  First, the reference number "132" is designated to both recording unit and timer, which are two different elements which should be designated with two different reference numbers.  Second, it is not clear whether "a timer 132" of line 5 and "a timer 133" of line 6 are the same timer of two different timers because both lines 5 and 6 describe, "a timer" with two different reference numbers.  
Paragraph [0027], line 2 describes, "the inner chamber".  It is not clear what this inner chamber is since the previous paragraphs do not describe, "an inner chamber".  However, Paragraph [0026], lines 4-5, describe "an inner cavity".  If the inner cavity and the inner chambers are the same element, then the examiner suggests the applicant to use one terminology consistently throughout the specification for clear understanding.  In view of claim 4, line 6 reciting "an inner chamber", the examiner suggests the applicant to use the terminology "chamber" instead of "cavity".  
Paragraph [0029], line 6, "the liquid conducting element 112" should be -- the liquid conducting element 122 -- because lines 3-4 describe, "a liquid conducting element 122".  
Paragraph [0037], line 6, the first occurring abbreviation "LED" should be written with a full terminology with the abbreviation enclosed within a parenthesis.  
 Appropriate correction is required.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
Claim 6, line 3, it seems that "a heating element" should be -- the heating element -- because the last line of claim 1 recites, "a heating element".  
Claim 7, lines 4-6, the examiner suggests the applicant to change all the occurring word "the conducting element" to -- the liquid conducting element -- because claim 6, line 3 recites, "a liquid conducting element".  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bowen et al (US Patent Application Publication No. US 2019/0158938 A1).
Bowen discloses an electronic cigarette 100 capable of displaying service life state of an atomizing apparatus thereof, comprising: an atomizing apparatus 114, comprising a liquid chamber 120, a heating assembly 118 and an identification circuit 138, and a supplying and controlling apparatus  101detachably connected to the atomizing apparatus 114 , the supplying and controlling apparatus 101 comprising: a battery module 103 which is electrically connected with the heating assembly 118 and the identification circuit 138; and a controlling module 105, wherein the identification circuit 138 comprises an identification unit (not labeled, see cartridge circuitry described in Paragraph [0040]) configured for storing identity information of the atomizing apparatus, and a recording unit (not labeled, see cartridge memory described in Paragraph [0040]) configured for recording service data of the atomizing apparatus, and wherein the controlling module 105 comprises a reading unit capable of reading identity information and service data of the atomizing apparatus 114, a displaying unit 115 (see Paragraph [0147]) configured for displaying the identity information and service data, and a controlling unit (see a processor described in Paragraph [0035]) configured for controlling a heating element (not shown) of the heating assembly 118.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al (US Patent Application Publication No. US 2019/0158938 A1) in view of Zhu (US Patent Application Publication No. 2016/0157522 A1).
Claim 6 recites the heating assembly being cylindrical and hollow, and comprising a heating element, a liquid conducting element and a sleeve, wherein the sleeve serves as an outermost layer of the heating assembly, the heating clement serves as an innermost layer of the heating assembly, and the liquid conducting element is arranged between an outer peripheral wall of the heating element and an inner wail of the sleeve.
Bowen, however, does not disclose the detailed structure of the heating assembly as recited in claim 6.  
On the other hand, Zhu discloses the heating assembly 5 being cylindrical and hollow (see Fig. 2), and comprising a heating element 54, a liquid conducting element 55 and a sleeve 53, wherein the sleeve 53 serves as an outermost layer of the heating assembly 5, the heating clement 54 serves as an innermost layer of the heating assembly 5, and the liquid conducting element 55 is arranged between an outer peripheral wall of the heating element 54 and an inner wail of the sleeve 53 (see Fig. 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the heating assembly taught by Bowen such that it would have the heating assembly structure as taught by Zhu because a heating element, a liquid conducting element, and a sleeve of the heating assembly are common elements included in the heating assembly, which can have many different arrangement combinations.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al (US Patent Application Publication No. US 2019/0158938 A1) in view of Lin et al (US Patent Application Publication No. 2019/0261690 A1).
Claim 8 recites the supplying and controlling apparatus comprising a holder and a casing, which is hollow and cylindrical, with an opening at its top end, and the atomizing apparatus is partially inserted into the casing through the opening, the holder is accommodated in the casing, and the bolder and the casing are coaxially arranged under the atomizing apparatus.
Bowen does not disclose the supplying and controlling apparatus having the structure as recited in claim 8.  
On the other hand, Lin discloses the supplying and controlling apparatus A comprising a holder 5 and a casing 1, which is hollow and cylindrical, with an opening at its top end (not labeled, see Figs. 3 and 4), and the atomizing apparatus B being partially inserted into the casing 1 through the opening (see Fig. 1), the holder 5 is accommodated in the casing 1, and the holder 5 and the casing 1 are coaxially arranged under the atomizing apparatus (see Figs. 2-4).  The holder 5 fixedly mounts a control circuit board 3 and a battery 52 securely within the casing 1.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the supplying and controlling apparatus taught by Bowen such that it would have a casing and a holder as taught by Lin because the holder will securely fix and hold a control circuit board and a battery within the casing.  

Allowable Subject Matter
Claims 2-5, 7, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831